Exhibit 10.3


FIRST AMENDMENT TO SUBLEASE


This FIRST AMENDMENT (this “First Amendment”) dated as of July 7, 2017, by and
between ROVI CORPORATION, a Delaware corporation (“Sublandlord”) and RADIUS
HEALTH, INC., a Delaware corporation (“Subtenant”).


RECITALS


WHEREAS, Sublandlord is the tenant under that certain Lease with KBSIII
CROSSPOINT AT VALLEY FORGE TRUST (as successor-in-interest to DIV VALLEY FORGE
LIMITED PARTNERSHIP) (the “Landlord”), dated February 11, 2014 (the “Main
Lease”) for certain premises in the building located at 550 Swedesford Road,
Wayne, Pennsylvania, and comprising approximately 64,967 rentable square feet
(the “Premises”);


WHEREAS, Subtenant is the Subtenant under that certain Sublease Agreement dated
as of March 11, 2016, by and between Sublandlord and Subtenant (the “Sublease”),
demising a portion of the Premises, which portion is described as the “Sublease
Premises” in the Sublease;


WHEREAS, pursuant to the Sublease, the rentable area of the Sublease Premises
(prior to adjustment by this First Amendment), consists of approximately 14,000
rentable square feet of the Premises;


WHEREAS, pursuant to the Sublease, the term of the Sublease (prior to extension
by this First Amendment), commenced on May 1, 2016, and ends on April 30, 2019;
WHEREAS, Sublandlord and Subtenant desire to amend the Sublease by, among other
things, and subject to the terms hereof, (i) extending the term thereof to
October 31, 2025, (ii) adding to the Subleased Premises certain contiguous
additional space in the Premises (on the 3rd floor of the Building) consisting
of approximately 12,401 rentable square feet (the “Additional Space”), (iii)
providing an option for Sublandlord to deliver to Subtenant certain contiguous
expansion space in the Premises (on the 3rd floor of the Building) consisting of
approximately 8,000 rentable square feet (the “Expansion Space”), (iv) providing
Subtenant with the continuing right of first offer to certain other space in the
Premises, (v) modifying the Base Rent thereof and Subtenant’s Proportionate
Share, and (vi) further amending the Sublease as hereinafter provided.




NOW THEREFORE, for good and valuable consideration, Sublandlord and Subtenant
hereby agree as follows:


1.All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Sublease.


2.    From and after the date of Landlord’s written consent to this First
Amendment (the “Effective Date”), the Sublease is amended as follows:


 
 


147440307 v1

--------------------------------------------------------------------------------







A.    The term of the Sublease is hereby modified so that it expires on October
31, 2025 (the “Expiration Date”), subject to Subtenant’s limited termination
right set forth in Paragraph 9 hereof.


B.    The definition of “Base Rent” (also called “Sublease Base Rental Rate”) in
Section 1.10 of the Sublease is hereby modified so that (i) the Base Rent for
the period from May 1, 2017 to April 30, 2018 shall be an annual amount equal to
$32.29 per rentable square foot of the Sublease Premises, (ii) the Base Rent for
the period from May 1, 2018 to April 30, 2019 shall be an annual amount equal to
$33.09 per rentable square foot of the Sublease Premises, (iii) the Base Rent
for the period from May 1, 2019 to April 30, 2020 shall be an annual amount
equal to $33.92 per rentable square foot of the Sublease Premises, (iv) the Base
Rent for the period from May 1, 2020 to April 30, 2021 shall be an annual amount
equal to $34.77 per rentable square foot of the Sublease Premises, (v) the Base
Rent for the period from May 1, 2021 to April 30, 2022 shall be an annual amount
equal to $35.64 per rentable square foot of the Sublease Premises, (vi) the Base
Rent for the period from May 1, 2022 to April 30, 2023 shall be an annual amount
equal to $36.53 per rentable square foot of the Sublease Premises, (vii) the
Base Rent for the period from May 1, 2023 to April 30, 2024 shall be an annual
amount equal to $37.44 per rentable square foot of the Sublease Premises, (viii)
the Base Rent for the period from May 1, 2024 to April 30, 2025 shall be an
annual amount equal to $38.38 per rentable square foot of the Sublease Premises,
and (ix) the Base Rent for the period from May 1, 2025 to October 31, 2025 shall
be an annual amount equal to $39.34 per rentable square foot of the Sublease
Premises. As of the Additional Space Delivery Date (as hereinafter defined),
Subtenant’s Proportionate Share shall be deemed to equal 40.64%.


C.    Upon the date (the “Additional Space Delivery Date”) of delivery of the
Additional Space by Sublandlord to Subtenant with Sublandlord’s Demising Work
(as hereinafter defined) substantially complete, the rentable area of the
Subleased Premises shall be deemed to consist of 26,401 rentable square feet of
space, and the Base Rent shall commence with respect to the Additional Space.
The references to “Rent Commencement Date” in the Sublease shall not be
applicable to the Additional Space, as there shall be no “free rent” or other
rent concession applicable to such space. Sublandlord, at its sole cost and
expense, shall, after Landlord’s written consent to this Sublease is obtained,
work in a commercially reasonable diligent manner (without any requirement to
use overtime labor) to remove a minimum of six (6) lineal feet of wall to create
a new opening connecting the existing Sublease Premises and the Additional
Space, and shall close off the balance of the Additional Space from the Premises
by means of a demising wall (and shall make such reasonably necessary repairs
and/or replacements to carpet, ceiling tiles, lighting fixtures, paint, and such
other finishes to the extent the same are damaged by the work creating such new
opening and installing such new demising wall) (“Sublandlord’s Demising Work”).
Subtenant agrees to accept the Additional Space in its “as is” condition,
subject to Sublandlord’s obligation to perform Sublandlord’s Demising Work.
Subtenant has been provided with the opportunity to examine the condition and
repair of all mechanical, electrical, plumbing, and life safety systems within
the Additional Space, and agrees that the same are in good operating condition
and repair as of the date of this Sublease, and Subtenant acknowledges and
agrees that (i) Sublandlord’s Demising Work shall not include any repairs needed
due to any change in such condition and repair between the date hereof and the
Additional Space Delivery Date, and (ii) that the responsibility for making (or


 
 


147440307 v1

--------------------------------------------------------------------------------





causing Landlord to make) any such repairs are fully addressed in the Sublease.
Upon the Effective Date (if the same is not the Additional Space Delivery Date),
Sublandlord shall provide reasonable early access to the Additional Space to
Subtenant for Subtenant’s installation of its telecommunications and business
equipment, provided that Subtenant’s work in the space does not interfere with
Sublandlord’s performance of the Sublandlord’s Demising Work. Subtenant shall
not be required to pay rent for the Additional Space during such early access
period, if any, prior to the Additional Space Delivery Date.


D.    Effective as of the Additional Space Delivery Date, Exhibit A attached to
the Sublease shall hereby be deleted in its entirety and replaced with Exhibit A
attached hereto (showing the Sublease Premises consisting of the originally
demised Subleased Premises and the Additional Space).


E.    Section 16.4 of the Sublease (Renewal Options) is hereby deleted in its
entirety.


F.    To the extent that Landlord consents thereto, Section 5.5.2 of the
Sublease, with respect to use of or access to the Common Areas, is hereby
modified to allow Subtenant to request the Overlandlord’s consent or approval
directly, provided that written notice of each such consent or approval request
(and response) is simultaneously delivered to Sublandlord, and provided,
further, that (a) Subtenant is not then in default under the Sublease, and (b)
any payment due (if any) with respect to such use or access is made directly to
Landlord at the time of such consent or approval, and (c) Sublandlord has no
material liability with respect to any such use or access.


G.    To the extent that Landlord consents thereto, Section 8.2 of the Sublease
is hereby modified to permit Subtenant to sub-sublet less than the entire
Sublease Premises to another party (subject to all of the other terms and
conditions applicable to sub-subletting under the Sublease), provided that (a)
Tenant shall pay for and perform the demising work required therefor at its sole
cost and expense (and shall restore such work to its prior condition at the end
of the term at its sole cost and expense), (b) Subtenant shall not then be in
default under the Sublease (and an Event of Default shall not have occurred
under the Sublease), and (c) no more than two (2) occupiable spaces (e.g., two
(2) sub-sublet spaces, or one (1) sub-sublet space and one (1) retained space
for Subtenant) shall be demised in the Sublease Space at any one time.


3.    Sublandlord and Subtenant each hereby represent that it has not dealt with
or had any conversations or negotiations with any broker or finder concerning
this First Amendment other than Cushman & Wakefield of Pennsylvania, Inc.
(“Broker”). Sublandlord and Subtenant each shall indemnify, defend and hold the
other harmless from and against any claims for any brokerage commissions or
other compensation, and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses which are made by any broker or finder (other than Broker) who claims
to have dealt with the indemnifying party or its representatives in connection
with this transaction. Sublandlord shall pay the commissions of Broker, as
earned, pursuant to a separate agreement between Sublandlord and the Broker. The
provisions of this Section shall survive the expiration or earlier termination
of the Sublease.




 
 


147440307 v1

--------------------------------------------------------------------------------





4.    Sublandlord and Subtenant each hereby warrant and represent that all
requisite third party consents required in connection with the execution and
delivery of this First Amendment have been obtained.


5.    Except as amended by this First Amendment, the Sublease shall remain in
full force and effect according to its terms. The parties hereby ratify and
reaffirm the Sublease as modified herein.


6.    This First Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. An electronic version of an executed counterpart
shall constitute an original counterpart for the purposes of this Agreement.


7.    The provisions hereof shall inure to the benefit of, and be binding upon,
the parties hereto and their respective heirs, legal representatives and
permitted assigns.


8.    Sublandlord shall submit a request for consent to this First Amendment to
Landlord promptly after the full execution hereof and shall use commercially
reasonable efforts to diligently pursue an answer to such request, and Subtenant
shall use commercially reasonable efforts to cooperate with the same. In the
event Landlord’s consent to this First Amendment is not obtained on or before
October 1, 2017, then (i) Subtenant shall have the right to terminate this First
Amendment by giving written notice to Sublandlord at any time after October 1,
2017 (but prior to the receipt of Landlord’s consent); and (ii) Sublandlord
shall have the right to terminate this First Amendment by giving written notice
to Subtenant at any time after October 1, 2017 (but prior to the receipt of
Landlord’s consent); and upon either of such notices this First Amendment shall
terminate and be of no further force and effect except for those obligations
which are specifically provided to survive such termination. In no event shall
Subtenant have any right to occupy the Additional Space unless and until such
consent of Landlord to this First Amendment is received.


9.    Subject to the terms and provisions contained herein, if Sublandlord shall
deliver to Subtenant a notice (the “Expansion Space Notice”) between September
30, 2020 and December 31, 2020 (the “Expansion Space Notice Period”) identifying
at least 8,000 rentable square feet of space (in a commercially reasonable
configuration) in the balance of the Premises immediately adjacent to
then-applicable Sublease Premises (the “Expansion Space”), then the Expansion
Space shall become part of the Sublease Premises (and Subtenant’s Proportionate
Share shall be appropriately adjusted) upon the date of delivery to Subtenant
with Sublandlord’s Demising Work (as applicable to the Expansion Space)
substantially complete, and the Base Rent (per rentable square foot), and all of
the other terms and conditions of the Sublease, shall be applicable to the
Expansion Space upon such delivery. Unless otherwise agreed upon by the parties,
Sublandlord shall not deliver the Expansion Space to Subtenant prior to May 1,
2022. If Sublandlord shall not have delivered the Expansion Space Notice during
the Expansion Space Notice Period, then Subtenant shall have the right to send a
reminder notice (the “Expansion Space Wake-Up Notice”) to Sublandlord within
thirty (30) days after the expiration of the Expansion Space Notice Period, time
being of the essence, referencing the Sublease and any amendments thereto and
this paragraph of the First Amendment, and stating the following: “Sublandlord
has failed to deliver the Expansion


 
 


147440307 v1

--------------------------------------------------------------------------------





Space Notice during the Expansion Space Notice Period. If Sublandlord fails to
deliver the Expansion Space Notice by the date that is thirty (30) days after
the date of delivery of this notice, then, subject to the terms and conditions
of the First Amendment and the Sublease, Subtenant shall have the right to
exercise the Expansion Space Failure Termination Option pursuant to Paragraph 9
of the First Amendment.” If, after the failure of Sublandlord to deliver the
Expansion Space Notice during the Expansion Space Notice Period, and the
subsequent failure of Sublandlord to deliver the Expansion Space Notice within
thirty (30) days after timely delivery of the Expansion Space Wake-Up Notice
(the “Extended Expansion Space Notice Period”), then, subject to the terms and
conditions hereof, Subtenant shall have the option (the “Early Termination
Option”) to accelerate the Expiration Date to May 1, 2022 (the “Early
Termination Date”) by delivering notice of such exercise to Sublandlord by the
date that is thirty (30) days after the Extended Expansion Space Notice Period,
time being of the essence, together with a payment to Sublandlord of the
Termination Payment. As used herein, "Termination Payment" shall mean the sum of
(1) the unamortized balance of the First Amendment Leasing Costs as of the Early
Termination Date had the First Amendment Leasing Costs been loaned to Subtenant
as of the Effective Date at the interest rate of nine percent (9%) per annum and
had such loaned amount been repaid in equal monthly installments commencing on
the Effective Date in amounts sufficient to fully amortize such loaned amount
and the imputed interest thereon on the uncelebrated Expiration Date and (2) an
amount equal to three (3) multiplied by the sum of Base Rent and Additional Rent
due under the Sublease for the full calendar month immediately preceding the
Early Termination Date. The term "First Amendment Leasing Costs" shall mean the
sum of (i) the total brokerage commission actually paid by Sublandlord in
connection with the First Amendment, and (ii) Sublandlord’s actual costs
incurred in performing Sublandlord’s Demising Work for the Additional Space.
Sublandlord and Subtenant acknowledge that the Termination Payment is not a
penalty, but is a reasonable estimate of the damages to be suffered by
Sublandlord as a consequence of Subtenant’s exercise of the Early Termination
Option. Subtenant hereby acknowledges and agrees that Subtenant shall not be
entitled to any rebate or return of any portion of the Termination Payment as a
consequence of the actual costs incurred by Sublandlord in re-letting the
Sublease Premises being less than the Termination Payment. Within 30 days after
Subtenant’s request, made no earlier than the Effective Date and no more than
once in any calendar year, Sublandlord shall provide Subtenant with a
then-estimate of the First Amendment Leasing Costs. Notwithstanding anything
contained herein to the contrary, Subtenant shall have no rights under this
Paragraph 9 with respect to the Expansion Space (including, without limitation,
any right to exercise the Early Termination Option), and Sublandlord shall have
no obligations under this Paragraph 9 with respect to the Expansion Space
(including, without limitation, any obligation to recognize any prior exercise
of the Early Termination Option, or to deliver any Expansion Space), if (i)
Subtenant is in default under any provision of this Sublease beyond the
applicable notice or cure period, or otherwise in default in the payment of
money under this Sublease, (ii) Subtenant shall have subleased at least 8,000
rentable square feet of space pursuant to a ROFO under Section 16.5 of the
Sublease, or Subtenant shall have (from and after the date that is 12 months
after the Effective Date) rejected (or shall have been deemed to have rejected)
a ROFO of at least 8,000 rentable square feet of space (in a commercially
reasonable configuration) in the balance of the Premises immediately adjacent to
the then-applicable Sublease Premises under such Section 16.5 of the Sublease,
or (iii) Subtenant shall have assigned the Sublease or sub-sublet any of the
Sublease Premises (excepting Permitted Transfers). In the event that Sublandlord
is obligated under this Paragraph 9 to deliver the Expansion Space, then if
Sublandlord fails to so deliver (with


 
 


147440307 v1

--------------------------------------------------------------------------------





Sublandlord’s Demising Work for the Expansion Space substantially complete) by
May 1, 2022 (as such date shall be extended by one day for each day of delay due
to a force majeure event (e.g. causes beyond the reasonable control of
Sublandlord), or any act, omission (where Subtenant is obligated to act), or
negligence by Subtenant or any of its employees, agents, invitees, or
contractors), and, provided further, that Subtenant is in not in default under
any provision of this Sublease beyond the applicable notice or cure period, or
otherwise in default in the payment of money under this Sublease, Subtenant
shall be entitled to an abatement of one day of Base Rent for all of the
Sublease Premises for each day beyond May 1, 2022 (as such date is extended, as
provided herein) that such delivery of the Expansion Space is delayed.




10.    The parties acknowledge that the provisions of Section 16.5 of the
Sublease (Right of First Offer) shall remain in effect.


11.    Subject to the approval, consent, and conditions of Landlord (and
otherwise in accordance with the incorporated provisions of the Lease), (a)
Subtenant, at its sole cost and expense, may install building suite entry door
signage in a location designated by Landlord at the entrance to the Additional
Space (and Sublandlord, at its sole cost and expense, shall remove its existing
signage at such entrance), and (b) have its name inserted in the multi-tenant
building directory in the lobby of the Building and the multi-tenant monument
sign in front of the Building.


12.    Effective as of the Additional Space Delivery Date, Subtenant shall have,
as an appurtenant privilege with respect to the Additional Space, the use of the
furniture, fixtures and equipment located in the Additional Space as of the date
of this First Amendment, an inventory of which is attached hereto as Exhibit B
(collectively, the “Additional Space Furniture”) during the term of the
Sublease. Subtenant agrees to take all actions necessary or appropriate to
ensure that the Additional Space Furniture shall be and remain personal
property, and nothing in this Sublease shall be constituted as conveying to
Subtenant any interest in the Additional Space Furniture other than its interest
as a Subtenant. The Additional Space Furniture shall be used by Subtenant only
at the Additional Space and in the ordinary conduct of its business. Subtenant
shall, at its expense, repair and maintain, but not replace (unless damaged by
Subtenant), the Additional Space Furniture so that it will remain in the same
condition as when delivered to Subtenant, ordinary wear and tear from proper use
excepted. In addition, as Sublandlord is not the manufacturer or vendor of the
Additional Space Furniture, it makes no other representation or warranty,
express or implied, as to any matter whatsoever, including without limitation
the design or condition of the Additional Space Furniture, its merchantability,
durability, suitability or fitness for any particular purpose, the quality of
the material or workmanship of the Additional Space Furniture, or the conformity
of the Additional Space Furniture to the provisions or specifications of any
purchase order relating thereto, and Sublandlord hereby disclaims any and all
such representations and warranties. At the expiration or earlier termination of
the Term, Subtenant shall return all remaining Additional Space Furniture (and
all Included Personal Property) to Sublandlord in the condition required
hereunder, or, upon notice from Sublandlord, remove the same (including,
notwithstanding anything to the contrary in the Sublease, all Included Personal
Property) from the Sublease Premises and dispose of the same, at Subtenant’s
sole cost and expense.


 
 


147440307 v1

--------------------------------------------------------------------------------







13.    Provided Landlord has consented in writing to this First Amendment and
Subtenant has delivered certificates evidencing the insurance required to be
carried by Subtenant under the Sublease and shall have performed any other
applicable obligation under the Sublease, and provided that the same shall not
interfere with the performance or completion of Sublandlord’s Demising Work,
Subtenant shall be entitled to reasonable early access of the Additional Space
prior to the Additional Space Delivery Date for the purpose of installing
furniture, trade fixtures, equipment, cabling and similar items, on all of the
terms of this Sublease, except that, for such early access period prior to the
Additional Space Delivery Date, Subtenant shall have no obligation to begin
paying Base Rent or other charges payable (other than charges, such as freight
elevator fees, etc., that are directly incurred with respect to such
installation) related to the Additional Space based solely on its installation
of these items, it being understood, however, that any other use or occupancy of
the Additional Space by Subtenant for the operation of its business during such
early access period shall require the commencement of payment of Base Rent and
other charges under this First Amendment.


14.    Effective as of the Additional Space Delivery Date, Sublandlord shall
provide Subtenant with four (4) of Sublandlord’s reserved, covered parking
spaces. Subtenant shall have parking spaces 16, 18, 20, and 22 for a monthly fee
of $75.00 per month per parking space. Such monthly fee is subject to such
parking cost increases charged to Sublandlord by Landlord for such spaces (it
being understood that Subtenant shall pay whatever Sublandlord is required to
pay for such spaces from time to time). Effective as of the Additional Space
Delivery Date, Subtenant shall receive such additional parking spaces as
Subtenant is entitled to under Section 17.1 of the Sublease.






 
 


147440307 v1

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this First
Amendment as of the day and year first above written.


SUBLANDLORD:
ROVI CORPORATION, a Delaware corporation







By /s/ Pamela Sergeeff            
Name Pamela Sergeeff                
Its General Counsel                




SUBTENANT:
RADIUS HEALTH, INC., a Delaware corporation







By /s/ Brent Hatzis-Schoch            
Name Brent Hatzis-Schoch            
Its General Counsel                








 
 


147440307 v1

--------------------------------------------------------------------------------





EXHIBIT A


FLOOR PLAN OF SUBLEASE PREMISES (SHOWING ORIGINALLY DEMISED SUBLEASE PREMISES
AND ADDITIONAL SPACE)












 
 


147440307 v1

--------------------------------------------------------------------------------





EXHIBIT “B”


ADDITIONAL SPACE FURNITURE INVENTORY












 
 


147440307 v1